Citation Nr: 1625314	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1966 to May 1968 and on inactive duty and active duty for training in the U.S. Naval Reserve from January 1982 to August 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In October 2013, the Board remanded the claim for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder is manifested by flexion and abduction of the right shoulder is near or at most slightly below the shoulder level, with slight loss of muscle strength and limitation in external and internal rotation that preclude overhead activity and imposes difficulty lifting or manipulating heavy objects.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-operative residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder are not met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5701 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5201 (2015).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Any procedural due process defects have been corrected during the appeals process.

In September 2010, the RO provided notice that met the requirements for a claim for an increased rating for a service-connected disability.  VA obtained the Veteran's service treatment records and post service VA treatment records through February 2014.  Records of private medical care have been submitted or identified, obtained, and associated with the claims file.  During a Board hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  In response to the October 2013 Board remand instructions, the RO requested records of SSA examination and adjudication, but an SSA representative reported that all records were destroyed.  The RO informed the Veteran in correspondence in February 2014.  The Veteran also acknowledged in correspondence the same month that his SSA benefits were awarded for another disability.  The Board reviewed the transcript of the August 2011 Board hearing and finds that the undersigned fulfilled the duties required by § 38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative identified any shortcomings in the Board's conduct of the hearings or in fulfilling VA's duty to notify and assist. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.


II. Analysis

The Veteran served on active duty as a U.S. Navy seaman and apprentice radioman aboard a destroyer from 1966-68.  In January 1982, the Veteran enlisted in the Naval Reserve and performed inactive duty and active duty for training as a storekeeper and boatswain's mate in a cargo handling unit.  He contended in an August 2010 claim, an October 2010 notice of disagreement (NOD), and during the August 2011 Board hearing, that his service-connected right shoulder disability is more severe than is contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).   Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.   Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   Pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's right shoulder disability is currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion of the arm.  In the service records and a December 1989 VA examination reports, the Veteran reported that he is right hand dominant and, as such, his right shoulder disability affects his dominant arm. 

Limitation of motion of the dominant arm at the shoulder warrants a 20 percent rating if motion is to the shoulder level, a 30 percent rating if to midway between the side and the shoulder, and a 40 percent rating if to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees. 38 C.F.R. § 4.71a, Plate I.   Mild degenerative disease has been identified in imaging studies, but degenerative and traumatic arthritis is rated for limitation of motion unless the limitation is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  

There is imaging evidence of acromioclavicular impingement syndrome, adhesive capsulitis, and the Veteran's lay reports of loose bodies or clicking of the joint, but there is no clinical evidence of malunion, nonunion, loose motion, dislocation, ankylosis of the shoulder, or impairment of the humerus.  Therefore, diagnostic codes pertaining to these deficits are not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  Moreover, only Diagnostic Code 5200 for ankylosis of the joint provides for higher ratings, and there is no evidence of ankylosis at a favorable or unfavorable position.   

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Service treatment and personnel records show that the Veteran sustained an injury to his right shoulder and elbow in a fall while on weekend inactive duty training in July 1986.  After a course of physical therapy and periods of limited duty, he underwent surgical decompression of the acromioclavicular joint, acromioplasty, and resection of the coraco-acromial ligament in April 1987.  In November 1987, a Navy medical board examined the Veteran, diagnosed residuals of right shoulder impingement syndrome and adhesive capsulitis, and found that the Veteran was not capable of returning to full Reserve duty.  The Veteran received an honorable medical discharge with severance pay.  

In December 1993, the RO granted service connection and a noncompensable rating, and following a VA examination, in May 1994 granted an initial rating of 20 percent for the right shoulder disability, effective January 17, 1989, the date of receipt of the claim for service connection. 

The RO received the Veteran's claim for an increased rating in August 2010.  In that claim and in an October 2010 notice of disagreement (NOD), the Veteran noted that he was in constant right shoulder pain that interfered with sleep, affected his ability to drive a vehicle, and limited his ability to lift.  During the August 2011 hearing, the Veteran testified that his right shoulder disability increased in severity since the last VA examination.  He testified that he was always in pain, was unable to lift anything, and that he could not lift it to shoulder level.  The Veteran also testified that he experienced weakness in his right arm and occasion numbness in his arm and fingers. 

VA outpatient treatment records starting in July 2009 show that the Veteran reported pain and functional limitations in both shoulders with little or no improvement from injections or courses of physical therapy.  He reported that he had previously worked as a salesman and truck driver but had retired in 2005 when he was diagnosed and underwent surgery for non-service-connected coronary artery disease.  He reported working part time as an ambulance dispatcher.  In October 2009, the Veteran underwent surgery on this non-service-connected left shoulder, also for clavicle resection and subacromial decompression.  In a March 2010 follow up for the left shoulder, his attending physician noted the Veteran's report of pain on lifting with the right arm.  Range of motion of the right arm was 90 degrees forward elevation, 35 degrees internal rotation, and 80 degrees external rotation.  
 
In September 2010, a VA physician's assistant (PA) noted the history of injury and surgery to the right shoulder during Reserve service and the Veteran's report of increased pain, weakness, and stiffness since the last VA examination and was unable to lift more than the weight of a gallon of paint.  Pain increased with activity with severe flare-ups every two to three weeks lasting one to two days causing cessation of activity.  He also reported occasional numbness of the right arm and hand two or three times per year.  He denied any giving way, dislocations, or joint instability.  On examination, the PA noted crepitus, tenderness, and limitation and guarding of movement.  Range of motion was zero to 120 degrees flexion, zero to 90 degrees abduction, and zero to 60 and 55 degrees internal and external rotation respectively with pain but no additional loss of function on repetition.  The PA also noted an 8.0 by 0.3 centimeter linear surgical scar.  Concurrent X-rays showed normal soft tissue and bone structures.  The PA diagnosed post-operative residuals of acromioplasty, resection of the clavicle to relieve impingement syndrome, and adhesive capsulitis.   The PA did not diagnose neurological complications.  The PA assessed the disability as preventing participation in sports, moderate impairment of exercise and chores, but mild or no impairment of daily activities including driving. 

In October 2013, the Board remanded the claim for the agency of original jurisdiction to request SSA medical and adjudicative records, current VA outpatient treatment records, and an additional VA examination.  These actions were accomplished so that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Records of outpatient VA care through February 2014 are associated with the claims file.  In January 2011, the Veteran started another course of physical therapy.  The therapist noted that the Veteran had a low tolerance for the exercises due to pain and gained little improved function.  In May 2011, a magnetic resonance image of the right shoulder was obtained and showed that the acromioclavicular joint was intact with no degeneration or impingement.  There were indications of small or partial tears of the supraspinatus tendon and along the base of the superior labrum and mild degenerative cyst formation at the humeral head.  Clinicians noted that the Veteran was able to drive himself to medical appointments.  In March 2012, the Veteran was prescribed narcotic pain medication because his coronary artery and peptic ulcer disease precluded the use of nonsteroidal anti-inflammatory medication.  In May 2013, a clinician noted that the Veteran continued to work as an ambulance driver, emergency medical technician, and dispatcher. 

In October 2013, a VA PA noted a review of the claims file, history of the injury and surgery in service, and previous VA treatment.  The Veteran reported daily right shoulder pain and decreased range of motion for which he took only one dose of the narcotic pain medication per day.   On examination, the PA noted localized tenderness and guarding.  Range of motion was to 100 degrees forward flexion with pain at 95 degrees, 85 degrees forward abduction with pain at 75 degrees with no additional loss of function on repetition.  Internal and external rotation was 45 and 40 degrees respectively.  The PA was unable to estimate any additional loss of function on repetition or during flare ups.  Muscle strength was slightly reduced to four on a scale of one to five.  Clinical tests for tendinopathy or tears in three joint areas were positive.  The Veteran reported mechanical catching or clicking on motion.  The PA noted that the 8.0 by 0.3 centimeter surgical scar was stable and not painful.  The PA also noted a review of the May 2011 magnetic resonance image.  Regarding his education and employment, the Veteran reported earning an associate's degree in accounting and working part time 28 hours per week as an ambulance dispatcher that was a sedentary job requiring the use of a radio with no occupational limitations because of his right shoulder.  He did not intend to return to full time work because of his coronary artery disease.  The PA found that the right shoulder disability would not preclude substantially gainful, full time employment.  

In November 2013, a clinician noted the Veteran's report that he continued to work as a driver and dispatcher.  In February 2014, the Veteran experienced chest pain and was evaluated in a VA emergency room.  The attending physician noted the Veteran's report of remaining active that included driving his car and performing home maintenance that included lawn mowing and snow removal.  He also reported continuing to work as an ambulance dispatcher and member of an ambulance crew.  

The Board finds that a rating in excess of 20 percent for post-operative residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder is not warranted at any time during the period of the appeal. 

The Veteran is both competent and credible in his reports of his daily pain with increased pain on activity, infrequent flare ups, and impairment of function in lifting objects.  The severity of his pain requiring once per day use of narcotic medication and impairment of driving is acknowledged but warrants somewhat less probative weight in view of his ability to work as an ambulance driver and emergency medical technician.  The Board assigns a low probative weigh to his testimony of very infrequent right arm and hand numbness because the Veteran reported the symptoms once in the September 2010 VA examination but not at any time during VA outpatient treatment or again during the October 2013 VA examination.  The necessity of separate neurological examinations and application of neurological rating criteria are not indicated in this case. 

The Board finds that the VA examinations in September 2010 and October 2013 are adequate because they were based on an accurate summary of the history or review of the claims file, consideration of the Veteran's lay reports of symptoms and limitations, and a thorough clinical examination with findings applicable to the rating criteria.  The Board acknowledges that the examiners were not able to predict additional loss of function during flare-ups and in one examination on repetition.   However, where a veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days, examination during flare up was not required.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  Nevertheless, the Board will consider the possibility of additional loss below.  

The most recent VA examination was in October 2013 and is now several years old.  However, an examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the 
current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Here, the lay and clinical evidence from 2010 to 2013 show a substantially stable level of dysfunction and capability for some forms of activity.  The Veteran has not reported an increase in severity since the October 2013 examination.  Therefore, the Board finds that another contemporary examination is not required and would unnecessarily prolong an already lengthy appeal process with no benefit to the Veteran. 

A 20 percent rating is warranted because the range of flexion and abduction of the right shoulder is near or at most slightly below the shoulder level, which likely precludes overhead activity.  A higher rating is not warranted because the range of flexion and abduction is not more closely limited to midway between the side and shoulder level.  There is slight loss of muscle strength and limitation in external and internal rotation, accounting for difficulty lifting or manipulating heavy objects.  However, the Veteran retains sufficient range of motion and strength to perform all activities associated with driving an ambulance and acting as an emergency medical technician.  Regarding flare ups, the Veteran reported in September 2010 that he experienced a flare up that precluded activity every two to three weeks.  However, these periods of inactivity were not noted in VA primary care records or in the October 2013 examination and he did not report that he missed his ambulance duties because of flare ups.  The Veteran is also able to perform some home maintenance functions that require the use of the shoulder such as lawn care and snow removal.  A separate rating for the single surgical scar is not warranted because the scar is linear, small, stable, and not painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-02, 7804-05 (2015).  

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321. The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether 
the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116. Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.  

Referral for an extra-schedular rating is not warranted because the rating criteria as applied by the Board contemplate the limitation of lifting including functional loss due to pain with higher ratings available for additional loss of function.  

Finally, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has not alleged, and the record does not indicate, that his residuals of right shoulder surgery render him unemployable.  Even though he works part time, he is able to accomplish all duties of his occupation.  He acknowledged that he retired from full time work because of his non-service-connected coronary artery disease, and the October 2013 VA examiner found that the Veteran's right shoulder would not limit the performance of his current occupation on a full time basis.  Hence, on these facts, consideration of a TDIU in connection with the any higher rating claim on appeal is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for post-operative residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


